Case 3:02-cv-03030-RAL Document 256 Filed 08/19/20 Page 1 of 16 PageID #: 2404




                               UNITED STATES DISTRICT COURT

                                  DISTRICT OF SOUTH DAKOTA

                                        CENTRAL DIVISION


   SUN PRAIRIE, A PARTNERSHIP; AND                                  3:02-CV-03030-RAL
   BELL FARMS LLP, A NEBRASKA LIMITED
   LIABILITY PARTNERSHIP,

                          Plaintiffs,

   and

   COTTONWOOD KNOLL, LLC.,                             OPINION AND ORDER ON MOTION FOR
                                                          APPROVAL OF CLOSURE PLANS
                        Intervenor Plaintiff,

          vs.



   TARA KATUK MAC LEAN SWEENY,1
   ASSISTANT SECRETARY-INDIAN
   AFFAIRS, U.S. DEPARTMENT OF THE
   INTERIOR, IN HER OFFICIAL CAPACITY;
   DAVID BERNHARDT, SECRETARY OF THE
   DEPARTMENT OF THE INTERIOR, IN HIS
   OFFICIAL CAPACITY; ROSEBUD SIOUX
   TRIBE, A FEDERALLY RECOGNIZED
   TRIBE,

                          Defendants.




  ' Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Tara Katuk Mac Lean Sweeney
  and David L. Bemhardt are substituted as defendants in this suit. Tara Katuk Mac Lean Sweeney,
  the current Assistant Secretary- Indian Affairs, was confirmed by the United States Senate on June
  28, 2018, and assumed her official duties on July 30, 2018. David L. Bemhardt, the current
  Secretary of the Department of the Interior was confirmed by the United States Senate on April
  11, 2019, and took office on the same day.

                                                  1
Case 3:02-cv-03030-RAL Document 256 Filed 08/19/20 Page 2 of 16 PageID #: 2405




          On August 3, 2020, this Court held a motion hearing on two pending motions in this case:

   1) Rosebud Sioux Tribe's Motion for Approval of Settlement Agreement or Judgment by Consent,

   Doc. 238; and 2) Cottonwood Knoll's Motion for Approval of Closure Plans, Doc. 240. The

   Rosebud Sioux Tribe's Motion was made days after the Land Lease for certain hog confinement

   facilities expired and contemplated a possible settlement agreement among the parties which never

   transpired. This Court at the August 3 hearing denied the motion for approval of settlement

   agreement as moot in light of the absence of any settlement agreement. This Opinion and Order

   addresses the remaining Motion for Approval of Closure Plans. Some background facts aid in

  understanding the current issues and in ruling on the pending motion.


   I. Background Facts

          Now-defunct Plaintiff Sun Prairie, a general partnership (Sun Prairie) and officials of the

  Rosebud Sioux Tribe (the Tribe) discussed business opportunities to promote economic

  development on the Rosebud Sioux Indian Reservation in early 1998. Sun Prairie and the Tribe

  signed a letter of intent in April of 1998 and negotiated a lease contemplating that Sun Prairie

  would secure financing to build multi-site hog confinement facilities on tmst land in Mellette

  County, that Bell Farms, LLP (Bell Farms) would operate and manage the sites, and that the Tribe

  would provide water and other support. Sun Prairie secured fmancing for the project from U.S.

  Bancorp Ag Credit, Inc. (U.S. Bancorp). In September of 1998, the Tribe and Sun Prairie entered

  into the Land Lease, Docs. 177-4 and 252-1, which in turn was approved by the Bureau of Indian

  Affairs. Sun Prairie then began construction of hog confinement facilities at the "Grassy Knoll"

  site and later at the "Cottonwood Farm" site within the Rosebud Sioux Indian Reservation.

         The project met almost immediate public opposition, resulting in three separate lawsuits in

  two United States district courts—Concerned Rosebud Area Citizens v. Babbitt, No. 98-2841
Case 3:02-cv-03030-RAL Document 256 Filed 08/19/20 Page 3 of 16 PageID #: 2406




   (D.D.C. filed November 23, 1998, and dismissed July 12, 1999); Rosebud Sioux Tribe v. Gover,

   No. 99-3003-CBK (D.S.D. filed February 3, 1999, and dismissed May 30, 2003); and this action,

   Sun Prairie v. Rosebud Sioux Tribe, No. 02-3030-RAL (D.S.D. filed August 15, 2002), Sun

   Prairie and Bell Farms filed this action after the Tribe, which had elected a new tribal president,

   became unsupportive of Sun Prairie's business ventures on the reservation. In April of 2005, the


   parties in this case settled many of their disputes by negotiating and agreeing to the terms of a

   Judgment by Consent and Order (Judgment by Consent), which was signed by the Honorable

   Richard H. Battey on May 19,2005. Doc.164. That Judgment by Consent modified but did not

   nullify the Land Lease. Doc. 164 at ^ 5.a.(vii).

          Sun Prairie, through its operator Bell Farms, ran hog confinement operations at the two

   sites—Grassy Knoll and Cottonwood Fann—until 2012. Each site contained 24 large hog

   confinement buildings and hog waste lagoons, among other things. Bell Farms reportedly ceased

   operations in or around May of 2012, and there apparently have been no hogs at either site since.

          Since the cessation of hog confinement operations at the sites, the parties have presented

   several disputes to this Court that lead up to the present issues. In June of 2012, the Tribe filed a

  Motion for an Order to Show Cause, seeking to enforce certain provisions of the Judgment by

  Consent. Cottonwood Knoll, LLC (Cottonwood Knoll) intervened in July of 2012, as a party

  asserting an interest in the property. Cottonwood Knoll had become the successor to the original

  mortgagor U.S. Bancorp at that point and was foreclosing on Sun Prairie. This Court conducted a

  hearing on July 30, 2012, in which the Tribe, intervenor Cottonwood Knoll, and the'United States

  Government participated. This Court entered an Order for Enforcement of Judgment by Consent
Case 3:02-cv-03030-RAL Document 256 Filed 08/19/20 Page 4 of 16 PageID #: 2407




   on July 31, 2012, applying Paragraph II2 of the Judgment by Consent to bind successors and

   assigns of the Plaintiffs Sun Prairie and Bell Fanns to that Judgment, ordering Plaintiffs and any

   successors and assigns to comply with the provisions of Paragraph 73 of the Judgment by Consent,

   and allowing any party to file a motion to enlarge the deadline for compliance with Paragraph 7 or

   otherwise seek relief from this Court. Doc. 187. Through an Amended Order for Enforcement of


   Judgment by Consent, this Court enlarged Cottonwood Knoll's deadline for compliance with

   Paragraph 7 of the Judgment by Consent or to otherwise seek relief to December 31, 2013. Doc.

   189.

          Cottonwood Knoll, after Sun Prairie and Bell Farms had ceased operations at Grassy Knoll

   and Cottonwood Farms, had initiated a foreclosure action in state court in Mellette County and

   had obtained a default judgment in the amount of $15,370,337.73, and a decree of foreclosure

   against Sun Prairie m August of2012. Doc. 194-1. The Mellette County Circuit Court determined

   the fair and reasonable value of foreclosed property—the leasehold interest, structures, and


   equipment at Grassy Knoll and Cottonwood Farms—at that time to be $2,275,000.00. Doc. 194-

  2. Cottonwood Knoll was the winning bidder at a foreclosure sale in December of 2013, with a

   certificate of sale recorded in late December of 2013. Doc. 194-3. The one-year statutory


  redemption period on Sun Prairie's interest under South Dakota Codified Laws (SDCL) § 21-52-

   11 expired in December of 2014. As a result, Cottonwood Knoll assumed the leasehold interest

  for the two hog confinement sites.




  'Paragraph 11 of the Judgment by Consent provided: "This Consent Judgment is final and binding
  on the Parties and their successors and assigns." Doc. 164 at 13.
  'Paragraph 7 of the Judgment by Consent contained provisions for environmental controls and
  measures. Doc. 164 at 9-10.
Case 3:02-cv-03030-RAL Document 256 Filed 08/19/20 Page 5 of 16 PageID #: 2408




          In November of 2014, Cottonwood Knoll filed a Motion for Relief from Consent Judgment,

  Doc. 192, seeking to be relieved from the requirements of Paragraphs 4 and 7 of the Judgment by

  Consent in light of the "complete cessation of farming operations," by Sun Prairie and Bell Farms.

  Doc. 193 at 12. Cottonwood Knoll argued that the Land Lease has expired, that there were no

   environmental issues with the sites, and that Cottonwood Knoll should be relieved of responsibility

  under the Judgment by Consent. Doc. 193. The Tribe opposed Cottonwood Kno 11's Motion for

  Relief from Consent Judgment and filed its own Motion to Compel Specific Performance. Docs.

   196, 197. The Tribe argued that Plaintiffs and Cottonwood Knoll had abandoned the premises,

  thereby triggering a reclamation obligation under Exhibit I to the Land Lease to remove all

  improvements from the two dormant hog confinement sites and to remediate and return the sites


  to their original conditions. Doc. 197. Alternatively, the Tribe argued that the Judgment by

  Consent ran the land lease to May 19, 2020.5 Doc. 197. Cottonwood Knoll opposed the Tribe's

  Motion for Specific Performance and filed a Motion to Stay Pending Motions and to Require

  Mediation.6 Docs. 199, 200, 202. Cottonwood Knoll countered that the sites had not been

  abandoned, that it had a maintenance employee on site, and that it had sought—albeit

  unsuccessfully—to find a new operator. According to Cottonwood Knoll, the improvements on




  4 Cottonwood Knoll also raised an issue involving property tax payments owed to Mellette County
  and an entitlement to an adjustment of what it owed the Tribe under the Land Lease as a result.
  5 The Tribe also claimed it was owed past-due rent of $405,000.00, plus interest, as well as water
  charges. The Tribe resisted any offset for property taxes paid by Sun Prairie or Cottonwood Knoll
  to Mellette County. Doc. 197. This court in a separate Opinion and Order in July of 2016 ruled
  on the issue of the amount Cottonwood Knoll owed the Tribe after the parties were unable to agree
  on that issue. Doc. 234.
  6 Cottonwood Knoll invoked Paragraph 12.b. of the Judgment by Consent, under which the parties
  were to "negotiate in good faith to resolve any dispute relating to the interpretation and
  implementation of this Judgment by Consent before bringing the matter to the Court's attention."
  Doc. 164^|12.b.
Case 3:02-cv-03030-RAL Document 256 Filed 08/19/20 Page 6 of 16 PageID #: 2409




  the sites were worth over $2 million, and Cottonwood Knoll has offered them back to the Tribe

   free of charge to end the relationship altogether, but the Tribe has spurned that opportunity.

          This Court's rulings on those 2014 and 2015 motions lead to the current dispute between

  the parties, and part of this Court's past mling addressed one issue being relitigated by the parties

  now. In an Opinion and Order issued in April of 2015, this Court resolved the dispute over the

  lease tenn and whether the lease has terminated or alternatively the sites had been abandoned.

  Doc. 206. Relying on Paragraph 4 of the Judgment by Consent, this Court determined that the

  term of operation by Sun Prairie and Bell Farms, or their respective successors was no more than


   15 years from the date Consent Judgment and Order became effective, which was on May 19,

  2005. Doc. 206 at 10; see Doc. 164 at ^ 4.a. Under paragraphs 4.b. and 4.c. of the Judgment by


  Consent, at the expiration of the fifteen-year term, the Tribe would have the right to purchase the

  buildings and improvements at the sites by paying half of the fair market value; if the Tribe did

  not exercise its right to purchase, Sun Prairie or its successors could exercise "a one-time extension


  of the Lease term for an additional five (5) years." Doc. 164 ^ 4. After analyzing the language of

  the Judgment by Consent and Land Lease, this Court rejected Cottonwood Knoll's argument that

  the lease term had expired. Doc. 206 at 10-12.


          This Court then considered and rejected the Tribe's assertion that there has been

  "abandonment of the Premises by Lessee" thereby triggering the reclamation plan under Exhibit I

  to the Land Lease. This Court reasoned:


         The cessation of hog confinement activities at Grassy Knoll and Cottonwood Farms
         and the desire of Cottonwood Knoll to give the facilities to the Tribe to be relieved
          of its responsibility is not necessarily "abandonment of the Premises."
         Abandonment is the "absolute relinquishment of [a] premises by a tenant, and
         consists of acts or omissions and an intent to abandon." Smith v. Hegg, 214 N.W.2d
         789, 792 (S.D. 1974) (quotation and emphasis omitted); see also Bank of Del. v.
         Clavmont Fire Co. No. 1, 528 A.2d 1196,1 198 (Del. 1987); Restatement (Second)
         of Property § 12.1 cmt. i (1977) ("An abandonment of the leased property by the
Case 3:02-cv-03030-RAL Document 256 Filed 08/19/20 Page 7 of 16 PageID #: 2410




          tenant occurs when he vacates the leased property without justification and without
          any present intention of returning and he defaults in the payment of the rent.").
          Generally, the "mere absence of physical occupancy" does not constitute
          abandonment because, even though a lease provision may limit how a tenant may
         use a premises, such a provision is not a requirement that the tenant use the premises
          at all. Smith. 214 N.W.2d at 792: see also Bank of Del., 528 A.2d at 1198-99
          (finding lessee fire company was not required to provide continuous service under
          the lease); Baron Bros., Inc. v. Nat'l Bank ofS.D.. Sioux Falls, 155 N.W.2d 300,
         302-03 (S.D. 1968) (holding a provision in a lease that stated "[l]essee will use the
         demised premises for the purposes of its banking and trust business" did not require
         the bank to actually carry on such business activity for the duration of the lease).
         In this case, Section 15 of the Land Lease restricted Sun Prairie's use of the
         premises to constructing and operating the planned hog confinement operation,
         Doc. 177-4 § 15, but that restriction did not require the continuous operation of the
         hog confinement facilities for the duration of the lease. Moreover, Section 15 of
         the Land Lease allows a party who takes possession of the leasehold interest
         following foreclosure to use the premises "for any lawful purpose" other than
         gaming. Id. Neither Sun Prairie nor Cottonwood Knoll is obligated to continue the
         hog confinement operation for the duration of the lease, and the absence of the hog
         operation alone does not constitute abandonment. Cottonwood Knoll has an
         employee on its payroll monitoring the sites and has sought to find another operator
         for the sites. The Tribe in its filings acknowledged that at least one site was mowed
         and maintained. Doc. 197-3 at 12. Cottonwood Knoll would continue hog
         confinement activities at the sites if it could find an operator that could viably run
         such hog confinement and feedlot operations. There has been no physical act of
         abandonment nor does it appear that Cottonwood Knoll has the intent at this time
         to abandon the premises. Thus, the lease has not been terminated by reason of
         abandonment, and the reclamation responsibilities of Exhibit I are not triggered at
         this time. Rather, under the language of the Judgment by Consent and the
         underlying Land Lease, the lease remains in effect at this time and through May 19,
         2020.

  Doc. 206 at 13-15.


         The lone motion pending before this Court is Cottonwood Knoll's Motion for Approval of

  Closure Plans. Doc. 240. Cottonwood Rnoll represents that it has worked for two years to develop


  closure plans for the sites; has hired Enviro-Ag Engineering, Inc., to develop closure plans; has


  supplied the plans to the Tribe and United States governmental agencies; has revised the original

  plans to accommodate concerns expressed by the Environmental Protection Agency (EPA) and

  Bureau of Indian Affairs (BIA); and had not received objection from the Tribe or BIA to the
Case 3:02-cv-03030-RAL Document 256 Filed 08/19/20 Page 8 of 16 PageID #: 2411




  revised closure plans. Doc. 241. The proposed Closure Plans are part of the CM/ECF record,

  which this Court has reviewed. Docs. 241-2, 241-3. Cottonwood Knoll acknowledged that

  Paragraph 7 of the Judgment by Consent required "a bond or other financial security" and stated

  that it planned "to obtain the bond or financial security upon approval of the Revised Closure

  Plans" because it was uncertain what the scope of work or costs would be before that time. Doc.


  241 at H 13.

          The BIA objected to the Closure Plans for four reasons: 1) "they do not contain planned

  steps or provisions proposing to repair or remove dilapidated buildings and/or facilities at the

  sites," 2) they lack a third-party monitor; 3) there is no "bond in an amount large enough to cover

  remediation" under Paragraph 7.a.(iu) of the Judgment by Consent; and 4) the plans have no

  statement "that the United States is not assuming any liability under the Comprehensive

  Environmental Response, Compensation and Liability Act of 1980 (CERCLA) or other applicable

  state or federal law, nor is the United States assuming shared responsibility for liability by

  concurring with, or approving, a closure plan." Doc. 244 at 2-3. The BIA filed a Declaration of a


  BIA Regional Environmental Engineer who deemed the revised closure plans adequate with

  respect to removal and remediation of the hog biosolids and associated organic matter, but not

  with respect to the "physical environment" because of an absence of any proposal to repair or


  remove facilities in disrepair at both sites. Doc. 245 at 4.


         The Tribe filed a more extensive objection to the Closure Plans with supporting affidavits

  and materials. Docs. 247, 248, 249, 250, 251, 252. Included in the Tribe's material are drone

  video and aerial photographs of the two sites showing that roughly half of the 487 large hog




  7 At one site, one building appears to have been removed (or perhaps never built) such that there
  are a total of 47 hog confinement buildings with about half appearing intact, some appearing to
  have modest roof damage, and others appearing to have extensive damage.
Case 3:02-cv-03030-RAL Document 256 Filed 08/19/20 Page 9 of 16 PageID #: 2412




   confinement buildings have at least some roof damage and that more than a quarter of the buildings

  have extensive structural damage with debris from such buildings onsite. Doc. 250. This Court

  cannot tell from what is in the CM/ECF record the extent of the disrepair of the hog confinement

   structures at the two sites. The Tribe makes clear its reverence for the earth, wind and water, to


  explain its position that this Court should order compliance with Exhibit I to the Land Lease—the

  BIA Reclamation Plan triggered "[i]n the event that the Lease is terminated by reason of

  abandonment of the Premises by Lessee." That Reclamation Plan, among other things, requires


  removal of all structures from the sites, lifting and removing of all poured concrete, and backfilling,

  reshaping, and reseeding of the terrain. Docs. 177-4, 252-1. The Tribe also requests that this


  Court have a "fairness hearing" to hear from tribal elders, employ equitable principles to require

  Cottonwood Knoll to restore the sites to their pre-1998 conditions, preclude any waste disposal

  within reservation boundaries, ensure payment to the Tribe of any outstanding rent and water bills,

  and require a court-approved bond. Doc.247.


  II. Discussion


          A. Applicable Law

          The agreement between these parties consists of the Land Lease, in which Cottonwood

  Knoll was the successor to the Permitted Mortgagee8 and is now the successor to Sun Prairie by

  foreclosure, as modified and superseded by the Judgment by Consent to which Cottonwood Knoll

  is bound both as a successor of Sun Prairie and by order of this Court. Docs. 164, 177-4, 187,252-


  1. Section 38 of the Land Lease specifies: "This Lease shall be construed for all purposes in

  accordance with and governed by the laws of the Tribe . ..." Doc. 177-4 § 38. No parties to this




  8 Sections 18 and 19 of the Land Lease contain provisions regarding the Permitted Mtortgagee,
  which originally was U.S. Bancorp and now is Cottonwood Knoll. Doc. 177-4 §§ 18-19.
Case 3:02-cv-03030-RAL Document 256 Filed 08/19/20 Page 10 of 16 PageID #: 2413




   case have pointed to any unique aspect of the law of the Rosebud Sioux Tribe concemmg contract

   interpretation, and there appears to be nothing peculiar about the laws of the Rosebud Sioux Tribe

   concerning interpreting a contract. See Rosebud Sioux Commercial Code § 14-1-103


   (supplementing the Tribe's commercial code with "the principles of law and equity").

           The Judgment by Consent modifies and supersedes, but does not displace, the Land Lease.

   Doc. 164 ^ 5.a.(vii). Such consent decrees have attributes of an ordinary contract, and thus, the


   same canons of contract construction generally apply. United States v. ITT Cont'l Baking Co.,


   420 U.S. 223,236-38 (1975); Musso v. Univ. ofMinn.. 105 F.3d409.411 r8thCir. 1997'): Mahers

   v. Hedeepeth, 32 F.3d 1273, 1274-75 (8th Cir. 1994). However, because a consent decree


   represents a compromise between hostile litigants, the approach to interpreting a consent decree


   differs somewhat from the approach to interpreting a contract. Mahers, 32 F.3d at 1275.

   Recognizing that a consent decree is entered into by litigating parties and thus embodies a

   compromise between adversarial parties, the Supreme Court of the United States in United States

   v. Armour & Co. .402 U.S. 673 (1971) reasoned:


                  Thus the decree itself cannot be said to have a purpose; rather the
                  parties have purposes, generally opposed to each other, and the
                  resultant decree embodies as much of those opposing purposes as
                  the respective parties have the bargaining power and skill to achieve.
                  For these reasons, the scope of a consent decree must be discerned
                  within its four comers, and not by reference to what might satisfy
                  the purposes of one of the parties to it.

   Id. at 681-82 (emphasis added) (footnote omitted). Accordingly, this Court must confine its

   consideration of the Judgment by Consent to the "four comers" of that document and not seek to


   discern a single purpose of the parties.


          The general rules for interpreting contracts include that contracts are to be enforced


   according to their terms, with the intent of the parties derived from reading the contract as a whole.




                                                    10
Case 3:02-cv-03030-RAL Document 256 Filed 08/19/20 Page 11 of 16 PageID #: 2414




   E^, Smith v. Arrington Oil & Gas. Inc., 664 F.3d 1208,1212 (8th Cir. 2012) (applying Arkansas

   contract law); Myers v. Richland Cnty., 429 F.3d 740, 751 (8th Cir. 2005) (applying North Dakota

   contract law); Restatement (Second) of Contracts § 202(2) & cmt. d (Am. Law Inst. 1981). The

   language of the contract is to be given its ordinary and plain meaning. Chavis Van & Storage of

   Myrtle Beach. Inc. v. United Van Lines. LLC, 784 F.3d 1183, 1188 (8th Cir. 2015) (applying

   Missouri contract law); Southland Metals, Inc. v. American Castings, LLC, 800 F.3d 452,459 (8th

   Cir. 2015) (applying Oklahoma contract law); Restatement (Second) of Contracts § 202(3)(a) (Am.

   Law Inst. 1981). The terms of the contract are to be enforced when there is no ambiguity, and the

   mere fact that there is a dispute over application of a term does not render that term ambiguous.


   Chavis Van & Storage of Myrtle Beach. Inc., 784 F.3d at 1188. A contract is ambiguous when, by

   giving effect to the entirety of the contract and interpreting terms according to their common

   meanings, the provisions are reasonably capable of conflicting interpretations. Southland Metals,


   Inc.. 800 F.3d at 459; see generally Sioux Falls Pizza Co. v. Little Caesar Enters.. Inc., 858 F.


   Supp. 2d 1053, 1060-61 (D.S.D. 2012) (discussing general principles of contract interpretation

   under Michigan law); Restatement (Second) of Contract §§ 200-03 (Am. Law Inst. 1981).

          B. Analysis of Objections to Closure Plans

          Some of the BIA and Tribe's objections to the revised closure plans are easy to address.

   Paragraph 7.a.(iii) of the Judgment by Consent requires of Cottonwood Knoll "a bond or other

   appropriate financial security" as a part of "a waste management closure plan." Cottonwood Knoll


   recognizes this responsibility, but did not know if there would be approval of closure plans or

   additional work, so held off on that requirement. Nothing in the Land Lease or Judgment by

   Consent requires that "the bond or other appropriate financial security" be court-approved as the




                                                  11
Case 3:02-cv-03030-RAL Document 256 Filed 08/19/20 Page 12 of 16 PageID #: 2415




   Tribe requests, though this Court does retain jurisdiction under the Judgment by Consent if there

   is some additional issue with this.

           No provision of the Land Lease or Judgment by Consent requires the Court to appoint a

   third-party monitor at the expense ofCottonwood Knoll (or its predecessors in interest) as the BIA

   requests. Likewise, there is no provision mandating Cottonwood Knoll to affirm that the United

   States is not assuming CERCLA liability under any closure plan, nor is any party claiming in this

   suit that the BIA or United States is doing so. Nor are there any provisions in the Judgment by

   Consent to preclude waste disposal within reservation boundaries,9 to require a "fairness hearing"


   to hear from tribal elders, or to supplant provisions of the Land Lease and Judgment by Consent

   with equitable principles to require more from Cottonwood Knoll than its predecessors in interest

   bargained for, as the Tribe urges.


           The remaining objections to the revised closure plans do not quibble with the plans as far

   as they go, but assert that the closure plans do not go far enough. Indeed, Cottonwood Knoll

   revised the closure plans to accommodate certain concerns of the EPA and BIA, and a BIA regional

   environmental engineer deemed the revised Closure Plans adequate with respect to removal and


   remediation of hog biosolids and associated organic matter, Doc. 245 at 4, though not with respect

   to the "physical environment." The principal issues that remain are whether, as the Tribe urges,


   this Court should require compliance with the Reclamation Plan that was Exhibit I to the Land

   Lease due to claimed termination of the Land Lease by "abandonment of the Premises" and what




   9 This does not mean that Cottonwood Knoll can dispose of waste in any way it sees fit, but
   Cottonwood Knoll is not debarred from making arrangements to dispose of waste at authorized
   landfills on the reservation for instance.
   10 This Court is aware that many tribal elders would consider such hog confinement operations and
   facilities to be anathema to the Sicangu Oyate Lakota's traditional values.

                                                  12
Case 3:02-cv-03030-RAL Document 256 Filed 08/19/20 Page 13 of 16 PageID #: 2416




   this Court should do about the fact that the sites have dilapidated and damaged hog confinement

   buildings and debris onsite.

           This Court's past rulings address these issues in part. As quoted above, this Court has

   interpreted the Judgment by Consent under Paragraph 4.c. to provide that at the end of a fifteen-

   year period—which term closed on May 19,2020—the Tribe would have the right to purchase the

   buildings and improvements at the sites at half of the fair market value. Doc. 164 at ^ 4.b. Doc.

   206 at 10. Quite obviously, the Tribe has neither exercised that right nor wants the buildings or

   improvements to exist at all. The Judgment by Consent allowed, but did not require. Sun Prairie

   and in turn its successor Cottonwood Knoll a one-time extension of the lease for another five years.


   Doc. 164 at TI 4.c. Quite obviously, Cottonwood Knoll is not interested in any extension of any

   length for long-vacant hog confinement facilities for which it had been continuing to pay rent

   through May 19, 2020. The parties in negotiating the Judgment by Consent did not specifically

   address the situation where neither the Tribe nor the facility operator wanted hog confinement

   operations to continue at the site. When negotiating that Judgment back in 2005, both sides

   contemplated, incorrectly as it turns out, that one party or the other would want to continue the


   operations after May 2020.

          The Tribe urges this Court to impose the Reclamation Plan that is Exhibit I to the Land

   Lease. That Reclamation Plan by its terms applies "[i]n the event that the Lease is terminated by

   reason of abandonment of the Premises by Lessee." Doc. 177-4 at 50-51. As quoted at length


   above, this Court in April of 2015 concluded that Cottonwood Knoll and its predecessor had not

   abandoned the premises. Doc. 296 at 13-15. After this Court's Opinion and Order in April of

   2015, Cottonwood Knoll continued to pay rent, though it neither kept hogs at the sites nor kept all

   of the confinement buildings in good repair. The reasoning of this Court need not be repeated




                                                   13
Case 3:02-cv-03030-RAL Document 256 Filed 08/19/20 Page 14 of 16 PageID #: 2417




   anew; in short, this lease did not terminate "by reason of abandonment of the [p]remises," but

   rather by expiration of the fifteen-year term in the Judgment by Consent. Thus, the Reclamation

   Plan in Exhibit I does not apply.

          This Court then is left with the Judgment by Consent and terms of the Land Lease not

   superseded by the Judgment by Consent. Paragraph 7.a.(iii) of the Judgment by Consent specifies

   a waste management system closure plan, and what Cottonwood Knoll asks to be approved are


   such closure plans, albeit without the required bond or adequate financial security. The main

   problem with the revised closure plans is the absence of any plan to deal with the debris and

   dilapidated buildings onsite.

          The Land Lease contemplated that there would be no such debris or dilapidated buildings

   at the end of the lease term. Section 26 of the Land Lease provides, in relevant part:

          The Lessee will, at its expense, maintain, repair and replace, whether as a result of
          casualty, or otherwise, the Premises and all Improvements now located or hereafter
          constructed thereon ... pursuant to the terms of this Lease in order that the same is
          in good, safe and habitable condition throughout the term of this Lease, ordinary
          wear and tear excepted.


   Doc. 177-4 at ^ 26. Cottonwood Kxio\l and its predecessors failed to do so with regard to many of

   the hog confinement building as is evident from the drone video and aerial photographs. See Doc.

   250. The damage to those buildings is not "ordinary wear and tear." Section 26 made sense at the


   time of the Land Lease and Judgment by Consent when the Tribe was to be given an option to

  purchase the improvements on the sites at half the fair market value when the lease term expired

  in May of 2020, and when absent exercise of that option, the operator could continue operations

  for five more years. Specific enforcement of this term by requiring Cottonwood Knoll to repair

  and replace the dilapidated improvements benefits neither the Tribe who wants all improvements

  removed, nor Cottonwood Knoll who wants out of this situation without losing more money. This




                                                   14
Case 3:02-cv-03030-RAL Document 256 Filed 08/19/20 Page 15 of 16 PageID #: 2418




   dilemma ought to be one the parties resolve under Paragraph 12.b. of the Judgment by Consent

   which requires them "to negotiate in good faith to resolve any dispute relating to the interpretation

   and implementation of this Consent Judgment before bringing the matter to the Court's attention."

   Doc. 164at^l2.b.


           Returning to the pending motion, there is no reason why this Court should withhold

   approval of the revised Closure Plans to the extent they address removal and remediation of

   biological waste, so long as a bond or adequate financial security is furnished. The Tribe of course

   must cooperate by allowing access to the property to those carrying out the Closure Plans. The

   motion before this Court only seeks approval of the revised Closure Plans and does not seek to

   excuse Cottonwood Knoll from its responsibility for the debris and dilapidated buildings onsite.

   This Court expects that this Opinion and Order frames the lone remaining issue for the parties to

   negotiate successfully. This Court is not in a position, based on drone video and aerial photos and

   given the absence of language in the Judgment by Consent or Land Lease addressing this situation,

   to sort out for the parties at this time what they ought to resolve in good faith through negotiation.

   Therefore, it is hereby

           ORDERED that Cottonwood Knoll's motion to approve Closure Plans, Doc. 250, is

   granted to the extent that the revised Closure Plans filed as Docs. 241-2 and 241-3 are approved

   under Paragraph 7,a.(ui) of the Judgment by Consent, so long as Cottonwood Knoll posts a bond

   or other appropriate financial security. It is further

          ORDERED that the Tribe allow Cottonwood Knoll and those it hires to carry out the

   closure plans access to the Grassy Knoll and Cottonwood Farms sites. It is further


          ORDERED that Cottonwood Knoll pay the usual and fair price for any water or utilities it

   uses from the Tribe and that the Tribe shall not disrupt water or utility service to the sites as long




                                                     15
Case 3:02-cv-03030-RAL Document 256 Filed 08/19/20 Page 16 of 16 PageID #: 2419




   as Cottonwood Knoll is not in arrears on payment. That is, the parties are to cooperate with one


   another in implementing the revised closure plans. It is finally

          ORDERED that the parties must negotiate under Paragraph 12.b. of the Judgment by

   Consent in good faith over possible removal of structures not properly maintained on the sites with

   more damage than ordinary wear and tear, as well as removal of debris from the sites. Magistrate


   judges in the District of South Dakota are available to conduct mediations of matters such as the

   lone remaining issue in this case.




          DATED this l£i day of August, 2020.

                                                BY THE COURT:




                                                CHIEF JUDGE




                                                   16
